June 30, 2010File Number 333-165972 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 1 to FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 INTERNET MEDIA SERVICES, INC. (Exact name of registrant as specified in its charter) Delaware 22-3956444 (State or other jurisdiction (Primary Industrial (I.R.S. Employer of Incorporation) Classification Code) Identification No.) 1434 6 th Street Suite 9 Santa Monica, California90401 (310) 295-1922 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Raymond Meyers Chief Executive Officer 1434 6th Street Suite 9 Santa Monica, California90401 (310) 295-1922 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies of all communications, including all communications sent to the agent for service should be sent to: Law Office of Gary A. Agron 5kwy., Suite 520 Greenwood Village, Colorado 80111 (303) 770-7254 Approximate date of commencement of proposed sale to the public:From time to time after the effective date of this registration statement. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box. |X| If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. |_| If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. |_| If this form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective registration statement for the same offering. |_| Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large Accelerated Filer |_| Accelerated Filer |_| Non-accelerated Filer |_| (Do not check if a small reporting company.) Smaller Reporting Company |X| CALCULATION OF REGISTRATION FEE Proposed MaximumOffering Proposed Maximum Amount of Title of Each Class of Amount to be Offering Price Per Aggregate Offering Registration Securities To Be Registered Registered Share (1) Price Fee(2)(3) Common Stock [1] No exchange or OTC market exists for the Registrant's common stock. The offering price was arbitrarily established by the Registrant’s management and does not reflect market value, assets or any established criteria of valuation. [2] Estimated solely for purposes of calculating the registration fee under Rule 457(c). [3] Previously paid. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(A) OF THE SECURITIES ACT OF 1, ACTING PURSUANT TO SAID SECTION 8(A), MAY DETERMINE. SUBJECT TO COMPLETION THE DATE OF THIS PROSPECTUS IS JUNE , 2010 INTERNET MEDIA SERVICES, INC. The 7,500,000 shares of our common stock currently held by Document Security Systems, Inc. (“DSS”), will be distributed pro rata by us to the shareholders of DSS, based upon each DSS shareholder’s beneficial ownership of DSS shares on the record date, which is the close of business (Eastern daylight time) on , 2010 (the "Record Date"). For purposes of this registration statement and in connection with thedistribution, we valued the shares to be distributed at $.001 per share.We are not paying any commissions or discounts in connection with the distribution.The shares may be illiquid as they are not listed on any national securities exchange nor are the shares quoted on the OTC Bulletin Board or any other quotation service, and no market for the shares may develop.This prospectus covers the distribution of the shares and their resale. The Offering involves substantial risk.Please see the “Risk Factors” section beginning on page 4. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of the prospectus. Any representation to the contrary is a criminal offense. The information in this prospectus is not complete and may be changed. Holders may not sell, and we may not distribute, these securities until the registration statement and any amendment thereto is filed with the Securities and Exchange Commission and is declared effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. , 2010 TABLE OF CONTENTS Page Summary of our Offering 1 Selected Financial Information 1 Questions and Answers About the Distribution 2 Special Note Regarding Forward-Looking Statements 3 Risk Factors 4 Use of Proceeds 12 Determination of Offering Price 12 Selling Security Holders 13 Plan of Distribution 13 Description of Securities 13 Interest of Named Experts and Counsel 15 Business 15 Market Price of Common Stock and Related Stockholder Matters 20 Management's Discussion and Analysis of Financial Condition and Results of Operations 20 Management 25 Corporate Governance 27 Security Ownership of Certain Beneficial Owners and Management 28 Related Party Transactions 28 Disclosure of Commission Position on Indemnification for Securities Act Liabilities 29 Where You Can Find More Information 29 Financial Statements F-1 SUMMARY OF OUR OFFERING OUR BUSINESS Internet Media Services, Inc., is an Internet media company that acquires, builds, markets, and monetizes branded Web-based businesses.We operate our branded Websites within discrete vertical business channels allowing us to utilize cross-promotion marketing activities between our Websites within a channel. Currently, we operate one Website within one business channel. We are building our business around the identification, evaluation and cost-effective acquisition of under-valued Websites.We primarily seek to acquire Web businesses that serve the small and mid-sized businesses since we feel that market segment offers the best opportunity for cost-effective revenue growth. On October 8, 2009, we completed our first vertical channel acquisition in the legal channel with the asset purchase of the Web property LegalStore.com from Document Security Systems, Inc. in exchange for 7,500,000 shares of our common stock, which we agreed to issue pro rata to the shareholders of DSS. We were incorporated in March 2007 as a Delaware corporation and refer to ourself herein as “we”, “us”, the “Company” or “IMS.”We conduct our operations in Rochester, New York and Santa Monica, California.Our corporate office is located at 1434 6 th Street, Suite 9, Santa Monica, CA 90401 and our telephone number is (310) 295-1922. Our website addresses are www.internetmediaservices.com and www.legalstore.com . Information contained on our websites is not a part of this prospectus. THE OFFERING We intend to distribute to the shareholders of DSS , on a pro rata basis, an aggregate of 7,500,000 shares of our common stock currently held by DSSbased upon each DSS shareholder’s beneficial ownership of DSS shares on the Record Date (). The distribution will be pro rata and the shareholders will not be required to pay any type of consideration in order to participate. SELECTED FINANCIAL DATA The following financial information summarizes the more complete historical financial information at the end of this prospectus. As of March 31, 2010 As of December 31,2009 Balance Sheet Total Assets $ $ Total Liabilities $ $ Shareholders Equity $ $ Three Months Ended Year Ended March 31, 2010 December 31, 2009 (1) Statement of Operations Revenue $ $ Cost of Revenue $ $ Operating Expense $ $ Net (Loss) $ ) $
